
	
		I
		112th CONGRESS
		1st Session
		H. R. 1063
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2011
			Mr. Murphy of
			 Pennsylvania (for himself and Mr.
			 Kind) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act with
		  respect to the application of Medicare secondary payer rules for certain
		  claims.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Strengthening Medicare And
			 Repaying Taxpayers Act of 2011.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Expediting Secretarial determination of reimbursement
				amount to improve program efficiency.
					Sec. 3. Fiscal efficiency and revenue neutrality.
					Sec. 4. Reporting requirement safe harbors.
					Sec. 5. Use of social security numbers and other identifying
				information in reporting.
					Sec. 6. Statute of limitations.
				
			2.Expediting
			 Secretarial determination of reimbursement amount to improve program
			 efficiencySection
			 1862(b)(2)(B) of the Social Security Act (42 U.S.C. 1395y(b)(2)(B)) is amended
			 by adding at the end the following new clause:
			
				(vii)Timely notice
				of conditional payment reimbursement
					(I)Request for
				conditional payment statementIn the case of a payment made by the
				Secretary pursuant to clause (i) for items and services provided to the
				claimant, the claimant or applicable plan (as defined in paragraph (8)(F)) may
				at any time beginning 120 days before the reasonably expected date of a
				settlement, judgment, award, or other payment, notify the Secretary that a
				payment is reasonably expected, and request from the Secretary, in accordance
				with regulations, a statement of the conditional payment reimbursement amount
				(in this clause referred to as a statement of reimbursement
				amount) for any payments subject to reimbursement required under clause
				(ii). A claimant or applicable plan may request a statement under this
				subclause only once with respect to such settlement, judgment, award, or other
				payment.
					(II)Secretarial
				response
						(aa)In
				generalNot later than 65
				days after the date of receipt of a request under subclause (I), the Secretary
				shall respond to such request with a statement of reimbursement amount, which
				shall constitute the conditional payment subject to recovery under clause (ii)
				related to such settlement, judgment, award or other payment.
						(bb)Case of
				Secretarial failureSubject to subclause (III), if the Secretary
				fails to provide such a statement of reimbursement amount for items or services
				subject to reimbursement required under clause (ii) in accordance with this
				subclause, the claimant, applicable plan, or an entity that receives payment
				from an applicable plan shall provide an additional notice to the Secretary of
				such failure. If the Secretary fails to provide a statement of reimbursement
				amount within 30 days of the date of such additional notice, the claimant,
				applicable plan, and an entity that receives payment from an applicable plan
				shall not be liable for and shall not be obligated to make payment subject to
				this section for any item or service related to the request unless the
				Secretary demonstrates (in accordance with regulations) that the failure was
				justified due to exceptional circumstances (as defined in such regulations).
				Such regulations shall define exceptional circumstances in a manner so that not
				more than 1 percent of the repayment obligations under this subclause would
				qualify as exceptional circumstances.
						(III)Notice to
				secretaryIn the event that a settlement, judgment, award, or
				other payment does not occur (or is no longer reasonably expected to occur)
				within 120 days of the date of an original request under subclause (I) with
				respect to a settlement, judgment, award, or other payment, the claimant or the
				applicable plan shall timely notify the Secretary, and the Secretary shall be
				exempt from any obligation under subclause (II) with respect to a statement of
				reimbursement amount relating to such settlement, judgment, award, or other
				payment related to the notice.
					(IV)Effective
				dateThe Secretary shall
				promulgate final regulations to carry out this clause not later than 9 months
				after the date of the enactment of this clause. Such regulations shall require
				the disclosure from a claimant or applicable plan of no more than the minimum
				amount of information necessary for the Secretary to determine the amount of
				conditional payment subject to recovery under clause (ii) related to such
				settlement, judgment, award, or other payment, and may require partial
				disclosure (but may not require full disclosure) of social security numbers or
				health identification claim numbers.
					(viii)Right of
				appealThe Secretary shall promulgate regulations establishing a
				right of appeal and appeals process, with respect to any determination under
				this subsection for a payment made under this title for an item or service
				under a primary plan, under which the applicable plan involved, or an attorney,
				agent, or third party administrator on behalf of such applicable plan, may
				appeal such determination. Such right of appeal shall—
					(I)include review
				through an administrative law judge and administrative review board, and access
				to judicial review in the district court of the United States for the judicial
				district in which the appellant is located (or, in the case of an action
				brought jointly by more than one applicant, the judicial district in which the
				greatest number of applicants are located) or in the District Court for the
				District of Columbia; and
					(II)be carried out in
				a manner similar to the appeals procedure under regulations for hearing
				procedures respecting notices of determinations of nonconformance of group
				health plans under this subsection.
					.
		3.Fiscal efficiency
			 and revenue neutrality
			(a)In
			 generalSection 1862(b) of the Social Security Act (42 U.S.C.
			 1395y(b)) is amended—
				(1)in paragraph
			 (2)(B)(ii), by striking A primary plan and inserting
			 Subject to paragraph (9), a primary plan; and
				(2)by adding at the
			 end the following new paragraph:
					
						(9)Exception
							(A)In
				generalClause (ii) of
				paragraph (2)(B) and any reporting required by paragraph (8) shall not apply
				with respect to any settlement, judgment, award, or other payment by an
				applicable plan constituting a total payment obligation to a claimant of not
				more than the single threshold amount calculated by the Chief Actuary of the
				Centers for Medicare & Medicaid Services under subparagraph (B) for the
				year involved.
							(B)Annual
				computation of thresholdsNot later than November 15 before each
				year, the Chief Actuary of the Centers for Medicare & Medicaid Services
				shall calculate and publish a single threshold amount for settlements,
				judgments, awards or other payments for conditional payment obligations arising
				from each of liability insurance (including self-insurance), workers’
				compensation laws or plans, and no fault insurance subject to this section for
				that year. Each such annual single threshold amount for a year shall be set
				such that the expected average amount to be credited to the Medicare trust
				funds of collections of conditional payments from such settlements, judgments,
				awards, or other payments for each of liability insurance (including
				self-insurance), workers’ compensation laws or plans, and no fault insurance
				subject to this section shall equal the expected average cost of collection
				incurred by the United States (including payments made to contractors) for a
				conditional payment from each of liability insurance (including
				self-insurance), workers’ compensation laws or plans, and no fault insurance
				subject to this section for the year. The Chief Actuary shall include, as part
				of such publication for a year—
								(i)the expected
				average cost of collection incurred by the United States (including payments
				made to contractors) for a conditional payment arising from each of liability
				insurance (including self-insurance), no fault insurance, and workers’
				compensation laws or plans; and
								(ii)a
				summary of the methodology and data used by such Chief Actuary in computing the
				threshold amount and such average cost of collection.
								(C)Treatment of
				ongoing expensesFor purposes of this paragraph and with respect
				to a settlement, judgment, award, or other payment not otherwise addressed in
				clause (ii) of paragraph (2)(B) involving the ongoing responsibility for
				medical payments, such payment shall include only the cumulative value of the
				medical payments made and the purchase price of any annuity or similar
				instrument.
							.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to years
			 beginning more than 4½ months after the date of the
			 enactment of this Act.
			4.Reporting
			 requirement safe harborsSection 1862(b)(8) of the Social Security
			 Act (42 U.S.C. 1395y(b)(8)) is amended—
			(1)in the first
			 sentence of subparagraph (E)(i), by striking shall be subject
			 and all that follows through the end of the sentence and inserting the
			 following: may be subject to a civil money penalty of up to $1,000 for
			 each day of noncompliance. The severity of each such penalty shall be based on
			 the knowing, willful, and repeated nature of the violation.; and
			(2)by adding at the
			 end the following new subparagraph:
				
					(I)Establishment of
				safe harborsNot later than 60 days after the date of the
				enactment of this subparagraph, the Secretary shall publish a notice in the
				Federal Register soliciting proposals, which will be accepted during a 60-day
				period, for the specification of practices for which sanctions will not be
				imposed under subparagraph (E), including for good faith efforts to identify a
				beneficiary pursuant to this paragraph under an applicable entity responsible
				for reporting information, under which this paragraph will be deemed to have
				complied with the reporting requirements under this paragraph and will not be
				subject to such sanctions. After considering the proposals so submitted, the
				Secretary, in consultation with the Attorney General, shall publish in the
				Federal Register, including a 60-day period for comment, proposed specified
				practices for which such sanctions will not be imposed. After considering any
				public comments received during such period, the Secretary shall issue final
				rules specifying such
				practices.
					.
			5.Use of social
			 security numbers and other identifying information in reportingSection 1862(b)(8)(B) of the Social Security
			 Act (42 U.S.C. 1395y(b)(8)(B)) is amended by adding at the end (after and below
			 clause (ii)) the following: Not later than 1 year after the date of
			 enactment of this sentence, the Secretary shall modify the reporting
			 requirements under this paragraph so that an applicable plan in complying with
			 such requirements is permitted but not required to access or report to the
			 Secretary beneficiary social security account numbers or health identification
			 claim numbers..
		6.Statute of
			 limitations
			(a)In
			 generalSection 1862(b) of the Social Security Act (42 U.S.C.
			 1395y(b)) is amended—
				(1)in paragraph
			 (2)(B)(iii), by adding at the end the following new sentence: An action
			 may not be brought by the United States under this clause with respect to
			 payment owed unless the complaint is filed not later than 3 years after the
			 date of the receipt of notice of a settlement, judgment, award, or other
			 payment made pursuant to paragraph (8) relating to such payment owed.;
			 and
				(2)in paragraph
			 (8)(E)(i), by adding at the end the following new sentence: A civil
			 money penalty may not be imposed under this clause with respect to failure to
			 submit required information unless service of notice of intention to impose the
			 penalty is provided not later than 3 years after the date by which the
			 information was required to be submitted..
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply with
			 respect to actions brought and penalties sought on or after 6 months after the
			 date of the enactment of this Act.
			
